DISSENTING OPINION BY
Judge SIMPSON.
I respectfully dissent. For the following reasons, I would reverse the trial court’s determination that the calendars at issue need not be disclosed because they satisfy the statutory definition of excepted “working papers.”
Section 708(b)(12) of the Right-to-Know Law (RTKL), 65 P.S. § 67.708(b)(12), provides in pertinent part, with emphasis added, that among items exempt from access by a requester are:
Notes and working papers prepared by or for a public official or agency employee used solely for that official’s or employee’s own personal use, including telephone message slips, routing slips and other materials that do not have an official purpose.
This exception contains three parts. First, it applies to a certain type of informal records, described as “[n]otes and working papers.” Id. Second, the exception is dependent on the use to which the records are put. Thus, the records must be “used solely for that official’s or employee’s own personal use.” Id. Third, the exception also relates to the purpose for creation of the informal records. To be exempt from disclosure the records must “not have an official purpose,” like telephone message slips and routing slips. Id. It is not important who creates the record, because even those informal records created by another “for” the official may qualify. Id.
It is clear that almost all of the calendars in question are used by a City official and a small number of other people in his or her “office.” For example, according to Clarence D. Armbruster, Chief of Staff to the Mayor, he uses the Mayor’s calendar in scheduling the Mayor’s daily activities, and “[a]ccess to these records is limited to select individuals in the Mayor’s office.” Reproduced Record (R.R.) at 217a-18a. Similarly, according to the affidavit of Anne Kelly King, Chief Accounting Officer for City Council, the calendar is used to schedule the Council President’s daily activities, and access to the calendar is limited to three unidentified individuals in the “office.” R.R. at 221 a-22a. Similar aver-ments are made as to the other responding members of City Council. R.R. at 226a, 230a, 234a, 238a, 242a, 246a, 250a, 254a, 262a, 266a, 270a, 274a, 278a, 282a. The exception is Council member Brian O’Neill, who has sole access to his calendar. R.R. at 258a. The Inquirer concedes his use is exclusively personal.
The Mayor’s calendar invites additional comment, because it is used not only by people in his “office” but also by his security detail from the City Police Department. While this broader use may support other claimed exceptions, it militates against the “solely personal use” requirement of the “working papers” exception.
*463The RTKL expressly requires that informal “working papers” be “used solely for that official’s ... own personal use....” 65 P.S. § 67.708(b)(12). This plain language means that “working papers” are used by the official alone. The City does not contend that the statutory directive is ambiguous, nor does the City offer any argument on statutory construction that could aid in resolving ambiguity. Moreover, the affidavits relating to City Council members do not identify the other individuals beyond the affiants with access to the calendars or explain their relationships to the official.
In short, the City offers no principled way of expanding the plain language of the statute to use beyond that solely personal to the official. Also, it offers insufficient facts to construct a broader paradigm. Therefore, its position is not supportable.
Even were I to accept that a latent ambiguity exists which requires interpretation, I would reject the City’s position. This is because the RTKL is remedial legislation; therefore, the exceptions from disclosure must be narrowly construed. Governor’s Office of Admin. v. Purcell, 35 A.3d 811 (Pa.Cmwlth.2011); Bowling v. Office of Open Records, 990 A.2d 813 (Pa.Cmwlth.2010) (en banc), appeal granted in part, 609 Pa. 265, 15 A.3d 427 (2011). My analysis is consistent with a narrow construction, while the City’s position represents an impermissibly expansive construction of the “working papers” exception.
Further, the City’s reliance on a case decided under the federal Freedom of Information Act, Bureau of Nat’l Affairs, Inc. v. U.S. Dep’t of Justice, 742 F.2d 1484 (D.C.Cir.1984) (ordering release of daily agenda with assistant attorney general’s schedule but not separate calendar with personal appointments), is problematic. That case did not address statutory language at all similar to the “working papers” definition which we must apply. The City’s reliance on that case therefore appears more oriented to a result than to development of a thoughtful position on the controlling language here.
Based on my analysis of the plain language of the RTKL’s “working papers” exception, I must conclude that the trial court’s findings regarding personal use by the Mayor and most members of City Council are not supported by substantial evidence. The trial court did not err, however, with regard to the calendar used exclusively by City Council member Brian O’Neill. For all these reasons, I would affirm the trial court as to the calendars of Council member O’Neill, and reverse the trial court as to the other calendars.
Judge BROBSON joins in this dissent.